I cannot concur with the conclusion of my Brethren that the decision as to whether or not the plaintiff was a passenger at the time of his injuries must be determined by the federal law. The defendant company undertook to transport plaintiff over its lines under and by virtue of two certain contracts, the one entered into by and between the railway company and the other between the plaintiff and said Harvey Company. The so-called release contract, hereinbefore set out in the majority opinion, and the provisions of which it is claimed by appellee inure to its benefit, provides for the transportation of the plaintiff over certain railroads not designated by name, and not shown to be interstate lines; and in consideration of said transportation plaintiff purported to release said railroads from any liability for injuries arising by reason of the negligence of the servants of said railroad companies or otherwise. By the authority of our state Supreme Court and Court of Civil Appeals, some of the decisions being cited in the majority opinion, this contract of release was invalid. Under the well-recognized rule of construction of contracts, that its terms and provisions must be taken most strongly against the party writing the same, this contract should be given the construction as providing for intrastate transportation in the main. 4 R.C.L. p. 803, section 261, says:
"It is an elementary rule of construction that, if a written contract reasonably admits of two constructions, that one is to be adopted which is least favorable to the party whose language it is. To no class of contracts has this rule been applied more stringently than to those in which common carriers seek to limit their liability as it exists at common law. * * * Moreover, the courts look with jealousy on the attempts of common carriers to free themselves from the responsibilities placed on them by the policy of the common law, because of the public nature of their employment and the inequality of the parties to these contracts. All these considerations, therefore, have led to the adoption of a rule, now indubitably established, that any limitation of liability by a common carrier in a bill of lading will, in case of ambiguity, be strictly construed and that construction adopted which is the most favorable to the shipper."
Section 263, p. 805, Id., says, in part, as follows:
"However, in general, it may be said that this matter is governed by the rules as to conflict of laws generally applicable to other contracts. So, if the contract is made and to be wholly performed within one state, the law of that state will govern its validity even where it is brought into question in the courts of another state; and the same rule obtains where a contract for carriage is issued in one state to be performed in several states, among them the state in which the contract was entered into. In such cases, the law of the state where the contract was made and partly performed will govern, even if it was also partly performed in the state in which the validity of its terms is brought into question."
"It is generally agreed that the law of the place where the contract is made is prima facie that which the parties intended, or ought to be presumed to have adopted, as the footing upon which they dealt, and that such law ought, therefore, to prevail in the absence of circumstances indicating a different intention." 5 R.C.L. § 27, p. 939.
Under the law as prevailing in this state, where the contract was made and where both plaintiff and defendant reside, plaintiff is held, under the circumstances and terms of his employment, to be a passenger. T. P. Ry. Co. v. Fenwick, 34 Tex. Civ. App. 222, 78 S.W. 548. Therefore it seems to the writer that the parties to the contract of carriage should be held to have entered into the contract with a knowledge of the law as it exists in this state, that under such contract plaintiff would be held to have the rights, privileges, and protection of a passenger while on defendant's train, and that the purported release contract entered into by and between plaintiff and the Harvey Company, the benefits of which are claimed by the railway company, was invalid in so far as it purported to limit the liability of the railway company for accidents arising from the negligence of its employés.
If this view of the question be sound, and in the opinion of the writer it is sustained by practically all of the authorities, it becomes unnecessary to determine whether or not the conditions of employment and the circumstances of transportation with reference to an express messenger or a Pullman car porter are different from those pertaining to a news agent. However, the writer is of the opinion that the conditions and circumstances are essentially different, but does not place his dissent, entirely or principally on that ground.
Without desiring to extend the expression of the reasons for his dissent further, the writer wishes respectfully to enter his dissent from the final conclusions reached by the majority of the court. In his opinion, the judgment of the trial court should be reversed and the cause remanded.